Exhibit (10(bh) TRADE CONFIRMATION To: Metpro Corporation Attn: Mr. Gary Morgan Ph: 215-723-6751 Fax: 215-723·6226 This confirmation sets forth the terms and conditions of the Swap Transaction ("Swap") entered into between Metpro Corporation and Brown Brothers Harriman & Co. on the Trade Date specified below. This constitutes a "Confirmation" as referred to in the Agreement specified below. The definitions and provisions contained in the 2efinitions (as published by the International Swaps and Derivatives Association, Inc.) are incorporated into this Confirmation. In the event of any inconsistency between those definitions and provisions and this Confirmation, this Confirmation will govern. This Confirmation supplements, forms part of, and is subject to the 1aster Agreement and related schedule ("the Agreement") signed between us (October 12, 2005).All provisions contained in the Agreement govern this Confirmation except as expressly modified below. The terms of the particular Swap executed are as follows: A) Initial Notional Amount: USD 3,500,000.00 (Amortizing per the attached schedule) Trade Date: October 12, 2006 Effective Date: April 3, 2006 Termination Date: April 6, 2021; subject to adjustment in accordance with the Modified Following Business Day Convention B) Fixed Rate Payer: Metpro Corp. Payment Dates: The 3rd day of each January. April. July and October in each year from (and including) July 3, 2006 to (and including) the Termination Date; subject to adjustment in accordance with the Modified Following Business Day Convention Fixed Rate: 4.87% per annum Fixed Rate Day Count Fraction: Actual / 360 C)Floating Rate Payer: Brown Brothers Harriman &Co Floating Rate Payment Dates: The 3rd day of each January, April. July and October in each year from (and including) July 3, 2006 to (and including) the Termination Date; subject to adjustment in accordance with the Modified Following Business Day Convention Floating Rate Option: USD-LIBOR Floating Rate Day Count Fraction: Actual / 360 Designated Maturity: 3 months Reset Dates: The first day in each Calculation Period D) Business Days: New York and London E) Governing Law: The Transaction and this Confirmation will be governed by and construed in accordance with the laws of the State of New York without reference to choice of law doctrine. 2 F) Calculation Agent: BBH&Co. OFFICES Metpro Corporation Address for notices: 160 Cassell Road Harleysville, PA 19438 Brown Brothers Harriman& Co: Address for Notices: 140 Broadway New York, NY 10005 Please indicate your acceptance of this confirmation by executing the attached copy and returning it to: Stacey Recor Controllers Department Brown Brothers Harriman & Co. 140 Broadway 17th Floor New York, New York 10005-1101 For and on behalf of For and on behalf of BROWN BROTHERS HARRIMAN & CO. Metpro Corporation /s/ Thomas J. Saunder /s/ Raymond J. De Hont BY: Thomas J. Saunder BY: Raymond J. De Hont 10-12-05 10/12/2005 3 Amortization schedule: 60 equal quarterly payments of $58,333.33. 4
